              Case:17-10248-SDB Doc#:67 Filed:04/09/19 Entered:04/09/19 16:14:51                                         Page:1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Elizabeth Farms West
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number            17-10248
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Delta Finance                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Personal property                                 Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Progressive Leasing                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Bedroom furniture                                 Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         US Auto Sales                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Toyota Camry                                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case:17-10248-SDB Doc#:67 Filed:04/09/19 Entered:04/09/19 16:14:51                                                            Page:2 of 3
 Debtor 1      Elizabeth Farms West                                                                   Case number (if known)    17-10248

     securing debt:



     Creditor's    Western Finance                                          Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Personal property                                   Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:                                                       avoid lien using 11 U.S.C. § 522(f)


     Creditor's    Why Not Lease It                                         Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Bedroom furniture                                   Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Phil Wither                                                                                         No

                                                                                                                                  Yes

 Description of leased        Residential lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Elizabeth Farms West                                                     X
       Elizabeth Farms West                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        April 9, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case:17-10248-SDB Doc#:67 Filed:04/09/19 Entered:04/09/19 16:14:51                    Page:3 of 3

                                  UNITED STATES BANKRUPTCY COURT
                                        Southern District of Georgia
                                             Augusta Division

                                                                              Case: 17-10248
In re:
         Elizabeth Farms West,                                                  Chapter: 13
                                      Debtor.
                                                                           Judge Susan D. Barrett

                                         CERTIFICATE OF SERVICE

        I hereby certify that copies of the foregoing were served on April 9, 2019, by CM/ECF electronic notice,
on the following:

                                                    Huon Le
                                        Office of the Chapter 13 Trustee
                                             notices@chp13aug.org

         Respectfully submitted on April 9, 2019.
                                                                    /s/ Matthew James Duncan
                                                            Matthew James Duncan (GA Bar #: 143397)
                                                          2608 Commons Blvd., Ste. A, Augusta, GA 30909
                                                                P: 706-755-2928 | F: 706-664-0407
                                                                   m.duncan@duncanbrow.com
